On
behalf of the Islamic Federal Republic of the Comoros,
I congratulate you, Sir, on your assumption of the
presidency of the General Assembly at its fifty-fifth
session. I assure you of our full support and
cooperation in the accomplishment of your tasks. Your
skill and extensive experience in international affairs
convince us that this session will be crowned with
success.
I am honoured to take this opportunity to extend
our profound appreciation to your predecessor, Mr.
Theo-Ben Gurirab, the Minister for Foreign Affairs of
Namibia, for his outstanding management of our affairs
during the previous session, for his leadership role in
the General Assembly and for his spirit of effective
cooperation.
We also thank Secretary-General Kofi Annan for
his tireless efforts in the service of our Organization.
His wise approach to the important issues and the
reforms he is implementing in the United Nations
deserve our support and cooperation at all levels.
On behalf of the Islamic Federal Republic of the
Comoros, I also congratulate Tuvalu on its admission
to membership of the United Nations.
(spoke in French)
Considering the enormous responsibilities of the
United Nations in peacekeeping, the defence of human
rights and the promotion of social well-being, it is easy
to see why, 55 years after its creation, the Organization
still has a great deal to do. Given its varied activities, it
needs more solid and up-to-date structures that are
adapted to contemporary conditions; sufficient and
reliable funding; sound, transparent and energetic
management; and the ability to carry out its tasks in
conformity with current priorities and specific regional
concerns. The Millennium Summit further reaffirmed
our Organization's essential role in this respect.
That is why the United Nations new
organizational plan must allow it to respond to the
needs of today's world in the face of major upheavals
that inspire intense introspection and consideration. Its
reform is also necessary to guarantee sound and
reliable structures, with equitably distributed duties,
that will confirm its universal nature and ensure better
results. Thus, it is particularly necessary to open the
Security Council, the organ primarily responsible for
the maintenance of international peace and security, to
other countries, as permanent and non-permanent
members, in order to make it more representative and
to ensure that its membership and working methods
reflect present-day realities.
At a time when the world is evolving and
undergoing globalization, the island States and small,
poor countries with limited resources are preoccupied
by the threat of marginalization looming over them. In
addition to the various crises besetting our countries,
this state of affairs calls on us to address the urgent
need for support, assistance and, especially, awareness
of the dangers we are facing.
First are the dangers arising from the immediate
and long-term repercussions of the conflicts engulfing
the planet, claiming millions of victims, most of them
children, women and the elderly.
Secondly, there are the dangers posed to the
world by the ever-growing number of acts of terrorism.
In this respect, it is important not only to be aware of
the potential danger and to find effective means of
countering it, but also to draw clear distinctions
between and not to confuse the behaviour of people
who act in contempt of law and human dignity with
that of those who act primarily out of religious
considerations.
Thirdly, there are the dangers resulting from
flagrant violations of human rights. To combat this
problem, the Islamic Federal Republic of the Comoros
9

gives its full support to the implementation of the
International Criminal Court, which should put an end
to these abuses. The Republic is preparing to ratify the
Statute soon, and it hopes that the implementation of
the Court's jurisdiction will be effective.
Fourthly, there are the dangers resulting from
natural catastrophes and from the overall degradation
of the environment — the increasing vulnerability of
which is a source of serious concern for the world. The
small land-locked States — developing countries of
limited size — are particularly exposed to these
dangers. Given the increasing severity of this problem,
there is an increasingly urgent need to give priority to
protecting ecological systems.
Fifthly, there are the dangers posed by serious
diseases from which our populations are suffering —
diseases such as AIDS, malaria and many others,
extreme poverty included.
Sixthly, there are the dangers posed by the
marginalization of the poor countries in the midst of a
world undergoing rapid change, a world in which it is
hard for these countries to find their way.
Seventhly and finally, there are the dangers to
which these same countries are exposed as a result of
the external debt burden which absorbs a great deal of
their attention and wreaks havoc on their national
budgets.
This is to say that in this first stage of our entry
into the third millennium, there are many outstanding
questions regarding the future of humanity, and these
questions require careful consideration. The overall
image presented by the world today is a sombre one.
Also, as regards economic issues, it goes without
saying that the world is facing a situation that calls for
serious examination and for joint action by the
development partners to support national, subregional
and regional efforts.
In the case of Africa, its overall economic
problems are a source of concern because they have
become aggravated as a result of the increasingly
globalizing world and the great strain that external debt
is placing on our economies. Further, it makes sense to
be concerned about the future of a continent that has
been marginalized, in particular as regards global trade
and the information revolution, and afflicted by all
kinds of plagues. It is essential that — in addition to
the efforts of the individual countries and in the
framework of regional integration — the continent
benefit from the good offices of the international
financial institutions in examining and addressing
different problem areas. In this regard, I am pleased to
here reiterate our appreciation for the efforts of the
United Nations Development Programme to fight,
alongside our Governments, all forms of
underdevelopment.
As a small landlocked developing country and as
an African country, the Islamic Federal Republic of the
Comoros is grappling with these kinds of problems. It
cannot be denied that, despite our current situation, our
Government is manifesting a firm will in searching for
ways and means of lifting the country out of the hole in
which it finds itself and of creating favourable
conditions for improving the life of our society. The
effort under way to clean up the public finances and to
revive and restructure the national economy attest to
the Comorian Government's determination to improve
the socio-economic situation that has prevailed for
many years in the Islamic Federal Republic of the
Comoros.
Our bilateral and multilateral partners have
consistently supported these efforts; however, I need to
reiterate the necessity of enhancing this assistance in
order to help us meet the challenge of
underdevelopment and, above all, to help us avoid
falling victim to the perverse effects of globalization.
We should also focus on the political situation of
the world, which is today divided by various sorts of
wars and crises, which are seriously upsetting the
peace and security of peoples. Greater attention should
be given to these two crucial objectives — objectives
that form the very basis of our Organization — and
greater thought should be given to how to vouchsafe
them.
This is why, on the subject of wars, I would like
to appeal to the goodwill of the parties involved in the
problem of the Democratic Republic of the Congo and
in the entire Great Lakes region and to ask them to
focus their efforts on démarches that can produce
negotiated solutions to the disputes of these parties.
As regards Somalia, my country is greatly
pleased by the current happy outcome of the situation
there and by the establishment of a transition
Government. The Islamic Federal Republic of the
Comoros hopes that the solid foundations have now
10

been established so that a lasting peace can be secured
for this fraternal country.
In the same vein, the Comorian Government
appreciates the efforts made in the holding of the Camp
David negotiations and salutes the work of the
Government of the United States of America in this
regard. The Comorian Government, which has
supported and continues to support the Palestinian
cause, hopes that these efforts will lead to a speedy
resolution of the Middle East crisis — a resolution that
will be in the interest of the peoples of that region who
have so long suffered from incessant instability. The
Comorian Government also believes that any solution
to this crisis must include the establishment of an
independent Palestinian State, with Al-Quds al-Sharif
as its capital.
Further, we proclaim the necessity of completely
lifting the embargo against Libya, and also ask that the
embargo against Iraq be lifted. We appeal to the Iraqi
Government to cooperate more fully with the efforts to
free the Kuwaiti prisoners.
Conflict zones remain in all the continents. The
Charter of the United Nations having been written for
the peoples, the United Nations must enhance its
efforts to prevent and resolve conflicts by peaceful
means. In essence this means insisting on the urgent
necessity of supporting the cause of world peace,
because its absence handicaps all efforts to achieve real
sustainable human development.
In this regard, allow me to review the current
situation in my country, the Islamic Federal Republic
of the Comoros, and to explain how disturbed the
people are about the threat to peace posed by the
separatist crisis that has been taking place on the
sisterly island of Anjouan for close to three years. With
the support of the international community — in
particular, the Organization of African Unity (OAU),
the League of Arab States, the European Union, and
International Organization of la Francophonie, and the
Organization of the Islamic Conference — the Islamic
Federal Republic of the Comoros has explored every
means of putting an end to this crisis. The
intransigence of the Anjouanese party after the
declarations that were made during the inter-island
conferences that were held at Addis Ababa and at
Antananarivo have led the OAU to take repressive
measures against this party — measures that were to be
applied in a step-by-step fashion.
The object of imposing the economic embargo
against the sisterly island of Anjouan was to lead the
Anjouanese to be reasonable. However, the situation
has hardly changed, and during this time the lowest
levels of Anjouanese society — along with all those
who were supporting national unity — suffered terribly
from the effects of these measures. Recognizing on the
one hand that, given the hardening of the movement's
position, this situation was victimizing the population
of Anjouan, and particularly the poorest levels, and
convinced on the other hand that we Comorians
together might be able to come up with a non-military
solution, the current leadership of the country, under
the enlightened direction of Colonel Azali Assoumani,
President of the Islamic Federal Republic of the
Comoros, has insisted on undertaking direct
discussions with the Anjouanese party, in the hopes of
arriving at national reconciliation.
The attempts at initiating such a dialogue opened
the way to the signing of an initial text on 1 July 1999
at Fomboni on the island of Mwali. This text is
considered to represent a significant step on the part of
the current regime — a step towards harmonizing the
opposing points of view.
The negotiations were continued recently, leading
to the signing of a joint declaration, again in Fomboni
on 26 August. This provides another appropriate
framework for preserving the unity and territorial
integrity of the Comoros, to which the Secretary of
State for Foreign Affairs of The Gambia referred on 20
September. Because it allows dialogue to be initiated
with our Anjouan brothers on the future Comorian
entity, the declaration is of particular significance to
Comorians.
The Fomboni declaration makes it clear that the
new Commorian entity is the sole subject of
international law within the Comorian frontiers
recognized by the international community. In order to
push ahead with this process, a timetable was
established spelling out the various stages leading to
the submission to a referendum of the act which is to
govern the future Comorian entity.
I should like to make it clear that the Fomboni
joint declaration takes account of, and respects, the
spirit of the Antananarivo Agreement, which was
rejected by the Anjouan party.
Today, more than ever, there is hope that it will
be possible to resolve this unfortunate problem by


peaceful means and to lay the groundwork for a
democratic State — a Comorian-style democracy, a
democracy stemming from the living forces of the
nation of the Comoros, without any outside
interference or influence. Would it have been just to
reject this breakthrough, thus penalizing innocent
women and children who have been so sorely tried by
the embargo, and then to envisage a military solution?
If there had been resort to war in order to have peace,
why not avoid it, if possible, and so prevent casualties?
The Islamic Federal Republic of the Comoros has
committed itself to dialogue to settle conflicts,
respecting the principles of our Organization.
This wise principle was the basis of the Comorian
authorities' approach to their brothers in Anjouan. I
therefore appeal for understanding by all our partners
who have always supported our efforts to find a
negotiated lasting solution to this crisis. This is why,
while respecting the position of the Organization of
African Unity (OAU) and that of all our other partners,
I reiterate, on behalf of the Government of the
Comoros, our determination to continue this struggle,
together with them, in order to preserve the unity and
territorial integrity of our country.
The Government of the Comoros pays tribute to
the Secretary-General of the OAU, Mr. Salim Ahmed
Salim, for his personal efforts and his efforts through
the OAU to resolve this crisis. We also express our
wholehearted gratitude to the League of Arab States, as
well as the Organization of the Islamic Conference, the
International Organization of la Francophonie, the
countries of the region and other friendly countries,
including France, for their support.
We earnestly hope that reason has finally
prevailed with our brothers in Anjouan and that they
have really understood that breaking up the covenant of
unity and fraternity which links us and will always link
us — Comorians of the four islands of our archipelago
State — will not benefit anyone.
We hope that we have all learned the lessons from
events which have so seriously affected the country in
human, material, psychological and other terms, and
that we understand that war will always be a bad
master and the worst choice. The process of
reconciliation is a demanding task requiring a great
deal of resources. In this connection, we make a
pressing appeal to the international community to
support the programme of reconstruction and national
reconciliation which the Comorian Government has
drawn up in conjunction with the World Bank.
Faithful to the fundamental principles of the
Charter, the Government of the Comoros continues to
opt for the policy of dialogue and discussion to resolve
all of the problems which confront us. With profound
respect for these principles, we appeal to France, with
which the Comoros has for long had close ties of
friendship and cooperation, to contemplate a direct and
constructive dialogue which will make it possible
quickly to reach a negotiated solution with regard to
reintegrating the Comorian island of Mayotte into its
natural community.
As stability, understanding, unity, harmony
among our peoples, partnership and progress go hand
in hand, creating conditions to guarantee these values
would be the best gift which the international
community can offer present and future generations on
the eve of the next millennium.
(spoke in Arabic)
“If people one day want life
Fate has no choice but to respond;
Night has no choice but to yield to dawn
And shackles cannot but be shattered.”





